Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. 
Claims 1-18, and 20-23 are pending. 

Status of Claims 
Applicant’s amendment date 08/12/2021, amending claims 1, 11, and 20-21. Adding new claims 22-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.


Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection to the claims under 35 USC 103, will be withdrawn. 
Response to Arguments
Arguments regarding 35 USC 103 – the rejection is removed for the reason found in the “Allowable Subject Matter” section found below. 
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101:
Applicants argue: see applicant remarks pages 10-11 (with regard to prong 1)
“the claims do not recite limitations falling into any of the enumerated categories of abstract idea, the amended claims cannot be properly interpreted as being directed towards an abstract idea”. 
Examiner respectfully disagree: 
Independent Claims 1, similar steps likewise reflect in claims 11 and 20, the claims, when “taken as a whole,” are directed to the abstract idea and substantially 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 11 and 20 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not  If a claim limitation covers mental process concepts performed in the human mind (including an observation, evaluation, judgement, opinion), then it falls within the “mental processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Applicants argue: see applicant remarks pages 15-16 (with regard to prong 2)
“the amended claims recite limitations that integrate any purported abstract idea into a practical application ….. the claimed approach is directed towards the practical application of generating an agenda based on a historical database, modifying the agenda, and displaying modifications to the agenda in real-time …. Because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are not directed towards an abstract idea”.

Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The 
The claims recites the additional limitation of  “computer-readable storage medium”, “processing unit”, “scheduling system”, “system”, “graphical user interface” and “memory storing instruction” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 

	The use of generic computer component to “…detecting, that a first event included in an original scheduled sequence of events has not completed by a scheduled completion time ….. determining that a second event …. Has a first dependency …. Updating one or more temporal properties …. Modified scheduled sequence….” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the 

	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Examiner Note: Further, On the “real time display” of the delay amount for the claimed events – these events could be tasks are to be done every day – the delay amount could be that something is delayed days or weeks or longer. You could display real time by writing on a whiteboard for that day’s or week’s task that it has been delayed for x amount. 
Applicants argue: see applicant remarks pages 12-13 

    PNG
    media_image1.png
    329
    762
    media_image1.png
    Greyscale

Examiner respectfully disagree: 
The instant application is not similar to the case law the applicant listed above. The claims recite managing a sequence of events. If a claim limitation covers mental process concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Accordingly, the claim recites an abstract idea (see below 101 rejection. With regard to step 2A, prong 2 and step 2B the judicial exception is not integrated into a practical application. The additional element recited in the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). the additional elements just “apply it” on a computer (MPEP 2106.05F), because it’s just displaying results. 
Applicants argue: see applicant remarks pages 14-15 (with regard to step 2B)
“these particular limitations are novel and non-obvious in view of the prior art, thereby indicating that the limitations are unconventional and non-routine. Further, as noted above, the limitations of the claims are specific to implementing the inventive functionality of the claimed approach and, therefore cannot be considered conventional or routine”. 
Examiner respectfully disagree: 
This argument is not persuasive because the test under Alice is not a matter of evidence but rather a test of law, the nonobviousness or novelty of those limitations would not provide an indication that those limitations are 'something more'. In other words, nonobviousness or novelty is not an indicia of eligibility - it is not an indicia that limitations provide "something more.

Applicants argue: see applicant remarks pages 18-19 
“Consistent with this standard, the claims do not seek to cover all devices or methods for computer-based scheduling techniques. Instead, the claims only cover a particular technique that requires the scheduling system to display a graphical user interface for illustrating modifications to the original scheduled sequence of events in real-time. Because the claims are directed towards a particular approach for computer-based scheduling techniques, Applicant submits that the claims cannot be properly interpreted as preempting all applications or uses of an abstract idea …. Applicant submits that the amended claims comply with prong two of the two-step Alice test as well” 
Examiner respectfully disagree: 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11 and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11 and 20 includes various elements that are not directed to the abstract idea. These elements include “computer-readable storage medium”, “processing unit”, “scheduling system”, “system”, “graphical user interface” and “memory storing instruction”. Examiner asserts that a “computer-readable storage medium”, “processing unit”, “scheduling system”, “system”, “graphical user interface” and “memory storing instruction” are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-18, and 20-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo
Independent Claims 1, 11 and 20, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: method for automatically determining the timing of linearly dependent events, the method comprising: a history of completed events and users associated with the completed events; determining, a first user pattern for a first user that is responsible for at least one completed event; identifying a current event having a first duration included in an original scheduled sequence of events comprising a plurality of events, wherein the first user is responsible for the current event; generating the original scheduled sequence of events comprising each event included in the plurality of events, wherein a current event to represent a second duration that is shorter than the first duration based on the first user pattern; the original scheduled sequence of events to user; detecting, that a first event included in the original scheduled sequence of events has not completed by a scheduled completion time based on a current time; determining that a second event included in the original scheduled sequence of events has a first dependency on the completion of the first event; updating one or more temporal properties associated with the second event based on the current time to generate a third event; generating, a modified scheduled sequence of events that includes the third event instead of the second event”
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 11 and 20 are directed to non-statutory subject matter because the claims(s)  If a claim limitation covers mental process concepts performed in the human mind (including an observation, evaluation, judgement, opinion), then it falls within the “mental processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.
Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “computer-readable storage medium”, “processing unit”, “scheduling system”, “system”, “graphical user interface” and “memory storing instruction”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea 
As a result, examiner asserts that claims 2-10, 12-18, and 21-23 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 
PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11 and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11 and 20
Examiner asserts that a “computer-readable storage medium”, “processing unit”, “scheduling system”, “system”, “graphical user interface” and “memory storing instruction” are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
In addition, [0016]-[0017], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 
Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is 

Claims 2-10, 12-18, and 21-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 11 and 20. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Allowable Subject Matter
Regarding the 35 USC 103 rejection, Examiner has fully considered applicant’s argument and amendments. See applicant remarks pages 17-19.

Closes prior art to the invention include Butt  US 2006/0224430 A1, Dotan-Cohen et al. US 2017/0308866 A1, Bezemer et al. US 2010/0153160, Paulsami et al. US 2012/0011205 A1, Fukeda et al. US 2007/0124682 A1, and Rucker et al. US 2017/0061360 A1. None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in the independent claims 1, 11, and 20 generating a graphical representation of the original scheduled sequence of events comprising a graphical representation for each event included in the plurality of events, wherein a current graphical representation for the current event is generated to visually represent a second duration that is shorter than the first duration based on the first user pattern; displaying the graphical representation of the original scheduled sequence of events via a graphical user interface; causing, via the scheduling system, the graphical user interface to illustrate modification to the original scheduled sequence 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butt  US 2006/0224430 A1: Agenda based meeting management system, interface and method. 
Dotan-Cohen et al. US 2017/0308866 A1: Meeting scheduling resource efficiency. 
Bezemer et al. US 2010/0153160: System for supporting coordination of resources for events in an organization. 
Paulsami et al. US 2012/0011205 A1: Conference server simplifying management fo subsequent meetings for participants of a meeting in progress. 
Fukeda et al. US 2007/0124682 A1: Conference support system, conference support method and program product for managing progress of conference. 
Rucker et al. US 2017/0061360 A1: Interactive charts with dynamic progress monitoring, notification, and resource allocation. 
Wynn et al. US 2018/0039951: Computer assisted agenda for videoconferences 
Zhang et al. US 2014/0067455: Method and apparatus for automatically managing user information 
Chen et al. US 2009/0006161: Systems and methods for managing events of event scheduling applications 
Karstens US 2005/0050061: System and method for dynamic meeting agenda with even firing progress indicators 
Baker et al. US 2018/0232705: Meeting timeline management tool. 
Balasubramanian et al. US 2018/0189743: intelligent scheduling management. 
Basson et al. US 2016/0124909: computerized tool for creating variable length presentations. 
Henriksen et al. US 2014/0108085: Detection and rescheduling of unaddressed topic with the meeting management system. 
Hegazi  US 2014/0032255: system and method for schedule optimization. 
Hoff et al. US 2013/0139071: proxy for asynchronous meeting participation. 
Deener et al. US 2011/0072362: meeting agenda management. 
Carraher et al. US 2008/0040187: system to relay meeting activity in electronic calendar applications and schedule enforcement agent for electronic meetings. 
Dhara et al. US 8,489,615: system and method for predicting meeting subjects, logistics, and resources. 
Yoon, Seung Won, and Scott D. Johnson. "Phases and patterns of group development in virtual learning teams." Educational Technology Research and Development 56.5-6 (2008): 595-618.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMZEH OBAID/Examiner, Art Unit 3623  

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623